Exhibit 10.2


HOSPIRA 2004 LONG-TERM STOCK INCENTIVE PLAN



RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement (“Agreement”) is made between Hospira, Inc., a
Delaware corporation (the “Company”), and the Participant specified below. The
Agreement is subject to the provisions of the Hospira 2004 Long-Term Stock
Incentive Plan (the “Plan”), the terms of which are incorporated herein by
reference.
1.Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:
(a)    The “Participant” is John B. Elliot.
(b)    The “Grant Date” is June 29, 2012.
(c)
The number of shares of “Covered Shares” awarded under this Agreement is
__________. “Covered Shares” are shares of Stock granted under this Agreement
and are subject to the terms of this Agreement and the Plan.

Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan. Other
words and phrases used in this Agreement are defined pursuant to paragraph 8 or
elsewhere in this Agreement.
2.    Award. The Participant is hereby granted the number of Covered Shares set
forth in paragraph 1.
3.    Dividends and Voting Rights. The Participant shall be entitled to receive
any dividends paid with respect to the Covered Shares that become payable during
the Restricted Period (defined below); provided, however, that no dividends
shall be payable to or for the benefit of the Participant for Covered Shares
with respect to record dates occurring prior to the Grant Date, or with respect
to record dates occurring on or after the date, if any, on which the Participant
has forfeited those Covered Shares. Any such dividends paid with respect to the
Covered Shares during the Restricted Period shall be paid at the same time as
they are paid to other shareholders of common shares of the Company. The
Participant shall be entitled to vote the Covered Shares during the Restricted
Period to the same extent as would have been applicable to the Participant if
the Participant was then vested in the shares; provided, however, that the
Participant shall not be entitled to vote the shares with respect to record
dates for such voting rights arising prior to the Grant Date, or with respect to
record dates occurring on or after the date, if any, on which the Participant
has forfeited those Covered Shares. Any additional common shares of the Company
issued with respect to the Covered Shares as a result of any stock dividend,
stock split or reorganization, shall be subject to the restrictions and other
provisions of paragraphs 5, 6 and 7.
4.    Issuance of Certificate. Each certificate issued in respect of the Covered
Shares granted under this Agreement shall be registered in the name of the
Participant and shall be deposited in a bank designated by the Committee or
retained by the Company. The certification of Covered Shares is conditioned upon
the Participant endorsing in blank a stock power for the Covered Shares. During
the Restricted Period, all certificates evidencing the Restricted Stock will be
imprinted with the following legend: “The securities evidenced by this
certificate are subject to the transfer restrictions, forfeiture restrictions
and other provisions of the Restricted Stock Agreement dated __________ between
Hospira and _________.” Upon lapse of the Restriction Period, the Participant
shall be entitled to have the legend removed from the certificate representing
the Covered Shares.



1

--------------------------------------------------------------------------------


5.    Restricted Period.
(a)
The Covered Shares shall be subject to forfeiture pursuant to paragraph 6 for a
period commencing with the date of the award and ending on the earliest to occur
of the events described in subparagraphs (b), (c) and (d) of this paragraph 5.

(b)
December 31, 2013;

(c)
The date of a Change in Control that occurs on or before the Date of
Termination; or

(d)
The Date of Termination which occurs due to the Participant’s death or
Disability.

6.    Forfeiture of Shares. If the Date of Termination (as defined below) occurs
during the Restricted Period, the Participant will forfeit any and all rights
with respect to such unvested Covered Shares and the Company shall have the
right to cancel any such certificates evidencing such Covered Shares.
7.    Restriction on Sale. All Covered Shares shall be subject to the following
restrictions on sale beginning on the Grant Date and continuing for all periods
during the Forfeiture Period (the “Restricted Period”):
(a)
The shares may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of.

(b)
Any additional common shares of the Company issued with respect to the Covered
Shares as a result of any stock dividend, stock split or reorganization, shall
be subject to the restrictions and other provisions of this Agreement.

(c)
The Participant shall not be entitled to receive any shares prior to completion
of all actions deemed appropriate by the Company to comply with federal or state
securities laws and stock exchange requirements.

8.    Definitions. For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:
(a)
Date of Termination. The term “Date of Termination” means the first day
occurring on or after the Grant Date on which the Participant is not employed by
the Company or any of its subsidiaries, regardless of the reason for the
termination of employment.

(b)
Disability. The term “Disability” shall mean the Participant’s disability as
defined in the Hospira Long Term Disability Plan, whether or not such
Participant is a participant in such disability plan, for a period of twelve
(12) consecutive months.

9.    Heirs and Successors. This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
the Participant or benefits distributable to the Participant under this
Agreement have not been exercised or distributed, respectively, at the time of
the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.
10.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the

2

--------------------------------------------------------------------------------


Agreement is final and binding.
11.    Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company.
12.    Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
Notwithstanding the foregoing, the terms of the Agreement may be amended by
Hospira as it shall deem necessary and appropriate in order to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and any proposed, temporary or final regulations promulgated thereunder.
* * * * * * *


IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.
Participant


    




Hospira, Inc.


By:     
Its: Chief Executive Officer





3